[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            FEB 10, 2010
                              No. 08-13458                   JOHN LEY
                          Non-Argument Calendar            ACTING CLERK
                        ________________________

                     D. C. Docket No. 07-14063-CR-DLG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MARSHALL LEE MITCHELL,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (February 10, 2010)

Before HULL, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Marshall Lee Mitchell appeals his convictions and sentence of 360 months
of imprisonment for possession and conspiracy to possess with intent to distribute

five grams or more of cocaine base. 21 U.S.C. §§ 841(a)(1), 846. Mitchell

challenges the denial of his motion to suppress; the sufficiency of the evidence; the

denial of his pro se motions; the cumulative errors of an alleged discovery

violation and improper closing arguments of the prosecutor; his classification as a

career offender; and the enhancement of his sentence for possessing five grams or

more of cocaine. We affirm Mitchell’s convictions, but we reverse the

classification of Mitchell as a career offender based on his prior conviction for

carrying a concealed firearm. We vacate Mitchell’s sentence and we remand for

the district court to resentence him.

                                 I. BACKGROUND

      We divide our discussion of the background into three parts. First, we

discuss the investigation that led to the charges against Mitchell and his pretrial

motions. Second, we discuss Mitchell’s trial. Third, we discuss Mitchell’s

posttrial motions and his sentence.

   A. The Investigation and Charges Against Mitchell and His Pretrial Motions

      On August 16, 2007, Detective Richard Voss of the Sheriff’s Office of

Okeechobee County, Florida, stopped Lance Jensen for a traffic violation. During

the stop, an officer discovered on Jensen a piece of crack cocaine, and Jensen told



                                           2
Detectives Voss and Snyder that he had purchased the cocaine from Mitchell.

Jensen gave the officers specific details about previous transactions with Mitchell:

at 3:00 a.m. Jensen had purchased crack cocaine from Mitchell for $20; at 5:00

p.m. the previous day, Jensen had bought a piece of crack cocaine from Mitchell

for $100; and Jensen had purchased crack cocaine from Mitchell on several other

occasions. Jensen stated that the transactions occurred at an apartment that

Mitchell rented from another individual, and Jensen guided Voss and Snyder to

that apartment. Jensen described the interior of the apartment and he told the

officers that a week earlier he had observed a plastic bag of crack cocaine on a

dresser.

      Detective Voss obtained a warrant to search Mitchell’s apartment. The

affidavit in support of the warrant described the location of Mitchell’s apartment,

its distinguishing characteristics, and the evidence sought to be seized. The

affidavit recited Jensen’s statements about his transactions with Mitchell, his

observations in the apartment, and Mitchell’s use of the apartment:

            On August 16th, 2007, I, Detective Richard T. Voss, spoke with
      W/M Lance Christopher Jensen DOB: 10-10-64. Jensen agreed to
      provide information containing the sell and manufacture of cocaine in
      the Douglas Park area. Jensen stated large amounts of cocaine could
      be located in the above-described apartment. Jensen then escorted law
      enforcement to the area and pointed out the above-described
      apartment.     Jensen stated he witnessed the cocaine inside the
      apartment on August 15th 2007 at approximately 1700 hours when he

                                          3
      (Jensen) bought a $100.00 piece of crack cocaine from black male
      Marshall Lee Mitchell DOB: 01-14-59. Jensen also stated on this date
      (August 16th 2007) he purchased a $20.00 piece of crack cocaine
      from the same above mentioned apartment and purchased the crack
      cocaine from the same person, black male Marshall Lee Mitchell.
      Jensen stated approximately one week before today’s date of August
      16th 2007, he (Jensen) was inside the apartment and saw
      approximately one ounce of crack cocaine inside a clear plastic baggy.
      This crack cocaine was located on top of a dresser inside the room.
      Jensen stated that Marshall Lee Mitchell rents that apartment and has
      rented the apartment for some time. Jensen stated he has purchased
      crack cocaine from the above mention [sic] apartment for a while and
      Mitchell has sold the crack cocaine to him on those occasions.

           As stated earlier, Jensen advised he purchased crack cocaine
      from Marshall Mitchell as early as 0300 hours on this date (8-16-07).

      Voss, accompanied by Corporal Chris Hans and Detective Fred Bradley of

the Sheriff’s Office of Okeechobee County, and Agent Nick Kent of the Drug

Enforcement Agency, executed the warrant. The officers announced their

presence, but were forced to break through a reinforcement bar to enter the

apartment. Once inside, the officers discovered Mitchell and Latrisha Watkins

Hunt in the bathroom, where there was water standing on the floor and cocaine

lying in plain view on a counter, the floor, and a shower. Officers removed from

the toilet a plastic bag of white powder, eight small plastic bags, a razor, and a

glass smoking device, and officers discovered two fragments of a smoking device

in the septic tank. Officers also seized from the bathroom a glass measuring cup, a

plastic dish and spoons with white residue, and an open box of baking soda. The

                                           4
white powder substance and residue scraped from the spoons tested positive for

cocaine.

      In other areas of the apartment, officers discovered more drugs, other

paraphernalia related to the manufacture and distribution of crack cocaine, and

evidence that connected Mitchell to the apartment. Officers discovered a white

substance that tested positive for the presence of cocaine on the coffee table, and

they seized from different rooms a 100-gram metal weight, a day planner, a

jewelry box containing plastic bags, a small knife, and a microwave and razor that

had white residue. In a bedroom, officers found briefcases and pieces of mail

addressed to Mitchell, a small digital scale under the bed, and clothing for men and

women inside the closet. Inside a wallet, officers discovered three receipts for rent

paid to Odell Bryant.

      The substances and objects inside the apartment tested positive for cocaine

base. Forensic testing established that four rock-like objects contained cocaine and

weighed 1.6 grams, 2.4 grams, 2.5 grams and .1 gram. Both the microwave and

the glass measuring cup contained cocaine residue.

      Mitchell and Hunt were indicted for conspiracy to possess with intent to

distribute five grams or more of cocaine base, 21 U.S.C. §§ 841(a)(1), 846, and

possession with intent to distribute five grams or more of cocaine base, id. §§



                                          5
841(a)(1); 18 U.S.C. § 2. The government later moved to enhance Mitchell’s

sentence based on his prior convictions for the sale and possession for sale of

cocaine and possession of a concealed firearm. Hunt later pleaded guilty to

conspiracy to distribute five grams of more of cocaine base. 21 U.S.C. §§

841(a)(1), 846.

       The government moved to introduce evidence about Mitchell’s prior drug

convictions. See Fed. R. Evid. 404(b). At a hearing, the district court said it might

admit the evidence if Mitchell denied knowledge about the drugs. The court said it

would rule on the motion “at the appropriate time.”

       Mitchell moved to suppress the evidence seized from the apartment.

Mitchell argued that the warrant was defective and the evidence was not admissible

under the good-faith exception of United Staes v Leon, 468 U.S. 897, 104 S. Ct.

3405 (1984). Mitchell contended that the affidavit in support of the warrant failed

to address Jensen’s reliability or trustworthiness and contained a misleading

description of Jensen that insinuated he provided a statement as a concerned

citizen.

       At a hearing on the motion to suppress, Jensen testified to facts inconsistent

with those stated in the affidavit. Jensen testified he had been arrested more than

20 times and he had a problem with drug abuse, but he denied having told Voss



                                           6
and Snyder about purchasing drugs from Mitchell or about drugs in Mitchell’s

apartment. Jensen said that he provided an accurate description of the interior of

Mitchell’s apartment and accompanied officers to that apartment after Voss

promised Jensen would not be charged for possession of cocaine, but he identified

the incorrect apartment because he believed that Voss would renege. On cross-

examination, Jensen testified that he was addicted to drugs and Mitchell had asked

him to quit.

      Arresting officers testified about Jensen’s statement. Voss testified that he

had omitted from the affidavit information corroborating Jensen’s story, and

although he knew Jensen was addicted to crack cocaine, Voss believed Jensen

because his statement was consistent with reports by other informants that Mitchell

sold cocaine. Both Voss and Snyder testified that the affidavit was based on

Jensen’s statements incriminating Mitchell, and Snyder said he believed that

Jensen had been sober when he gave his statement. Snyder explained that Jensen

had been told that his assistance would be reported to the state attorney, and

Snyder believed a letter had been mailed to the state attorney.

      A magistrate judge recommended that the district court deny Jensen’s

motion to suppress. The magistrate judge credited the testimonies of the officers.

The magistrate judge found that Jensen had provided firsthand information about



                                          7
Mitchell that the officers believed was corroborated by statements of other

informants and Voss had portrayed Jensen accurately in the affidavit by describing

Jensen’s drug purchases. The magistrate judge ruled that the affidavit provided

probable cause to issue the search warrant and, in the alternative, the evidence was

admissible under the good-faith exception to the exclusionary rule. Mitchell

objected and argued that the affidavit did not provide probable cause.

         The district court denied the motion to suppress. The district court ruled that

the information Jensen provided was sufficient under the totality of the

circumstances to provide probable cause to search Mitchell’s apartment. The

district court determined that Jensen’s admissions about illegal drug transactions

provided a substantial basis to credit Jensen’s statements to the police. The district

court ruled, in the alternative, that the officers relied in good faith on the warrant.

         Mitchell moved pro se to suppress the evidence and dismiss his indictment.

The district court refused to consider the pro se filing because Mitchell was

represented by counsel, and the court warned Mitchell that he would be sanctioned

for future filings. Counsel later filed Mitchell’s motion, which the district court

denied. The court ruled that it had already considered Mitchell’s challenges to the

affidavit and his argument that there were falsehoods in the indictment lacked

merit.



                                             8
      On the morning of the trial, counsel moved to withdraw at Mitchell’s

request. Mitchell told the district court that he did not want to represent himself,

but he wanted a continuance for his attorney to further investigate and prepare his

case. Counsel responded that he was prepared for trial, and the district court

denied the motion to withdraw as an improper attempt to continue the trial. The

district court asked Mitchell if he wanted to represent himself, and after Mitchell

refused, the court ruled that Mitchell’s answer “end[ed] the inquiry.”

                                  B. Mitchell’s Trial

      The government introduced evidence that connected Mitchell to the

apartment and established he used the residence to distribute crack cocaine.

Several officers testified about the crack cocaine and drug paraphernalia

discovered in Mitchell’s apartment. Eddie Neal, the manager of the apartment

complex, testified that Mitchell had used the apartment and paid its rent for Odell

Bryant. Neal testified that there had been numerous visitors to the apartment and

that Mitchell had installed a reinforcement bar on the door. Agent Kent testified

that he had observed slabs and individual rocks of crack cocaine inside the

apartment and paraphernalia used in the production process. Kent explained that it

would have taken an average drug user two weeks to consume the crack cocaine

found in Mitchell’s apartment.



                                           9
       The second day of trial, Mitchell moved to dismiss counsel. The district

court inquired whether Mitchell wanted to represent himself, and Mitchell

responded negatively. The court told Mitchell that he was entitled to represent

himself and he could move to dismiss counsel and proceed pro se at any time

during the trial.

       Latrisha Hunt testified that she had lived with Mitchell in the apartment

searched by the police. Hunt testified that she was addicted to crack cocaine;

Mitchell regularly gave her money to buy crack cocaine and had done so the

morning of the search; and she shared the crack cocaine with Mitchell. Hunt stated

that she had lied to arresting officers when she claimed the drugs and she had used

a day planner officers seized to track money owed both to her and Mitchell for

crack cocaine. Hunt testified that other persons had lived in the apartment, but she

and Mitchell were the only residents during August 2007. Hunt explained that she

intended to smoke some of the crack cocaine, but she planned to sell “[m]ost of

what [she] could.” Hunt testified that Mitchell alerted her about the search and

they ran to the bathroom and tried to dispose of the drugs and some paraphernalia.

Mitchell cross-examined Hunt about her drug abuse and a letter she had written

accusing Mitchell of having a physical relationship with another woman.

       After the state rested, Mitchell moved for a judgment of acquittal, which the



                                          10
district court denied. Mitchell called two witnesses, Tami Sanford and Freda

Faison, who testified that people gathered regularly at Mitchell’s apartment.

Sanford testified that she visited the apartment the morning before the search and

she did not observe any crack cocaine. Mitchell testified that, immediately before

the search, a drug dealer and his girlfriend had visited the apartment and used the

bathroom. Mitchell stated that he did not know how to make crack cocaine, the

drug dealer left crack cocaine for Hunt, and officers planted additional crack

cocaine in the apartment.

      Mitchell moved for the court to prohibit the government from questioning

him about a letter that was not disclosed during discovery. In the letter, Mitchell

thanked Hunt for claiming ownership of the crack cocaine. The district court

denied Mitchell’s motion, and the government questioned Mitchell about the letter

and his prior convictions for drug offenses. On redirect examination, Mitchell

testified that Hunt kept drugs at the apartment, but not in the quantity discovered

by police. At the conclusion of the evidence, Mitchell renewed his motion for an

acquittal, which the district court denied.

      The prosecutor told the jury that Mitchell and Hunt had conspired to possess

and possessed more than 5 grams of crack cocaine, which they attempted to

destroy before police entered Mitchell’s apartment. The prosecutor stated that



                                              11
Mitchell’s admissions about prior drug crimes, coupled with evidence that he had

tried to dispose of crack cocaine in the apartment, established that Mitchell did not

commit a “mistake [when] he had that crack cocaine and [was] with it at the time.”

      Mitchell argued that the government failed to prove his guilt beyond a

reasonable doubt. Mitchell argued that the standard required “proof of such a

convincing character that you would be willing to rely and act upon it without

hesitation in the most important of your own affairs.” The prosecutor stated that he

was not “somehow afraid [of] or timid about” the standard of reasonable doubt,

which had been applied in criminal cases “for the last 230 years.” The prosecutor

told the jury that “every single defendant who has walked into this court and been

convicted by a jury like yourself has been convicted beyond a reasonable doubt”

and “it’s a standard you must apply today.”

      Mitchell moved for a mistrial and argued that the government committed

two reversible errors in its closing argument. First, Mitchell argued that the

statements of the prosecutor about reasonable doubt referenced the guilt of other

defendants and was prejudicial. Second, Mitchell argued that the prosecutor had

treated his prior convictions as substantive evidence of his guilt. The district court

denied Mitchell’s motion.

      The jury found Mitchell guilty of possession and conspiracy to distribute



                                          12
crack cocaine. 21 U.S.C. §§ 841(a)(1), 846. The jury also found that the crimes

involved five grams or more of cocaine base. Mitchell requested an extension of

ten days to file post-trial motions, and the district court ruled the motions had to be

“filed not later than April 18, 200[8].”

                  C. Mitchell’s Posttrial Motions and His Sentence

      Mitchell filed several post-trial motions pro se. Mitchell moved for a new

trial on April 20, 2008, and the district court denied the motion as untimely and

without merit. Mitchell also moved to discharge counsel before sentencing, and

the district court ruled that Mitchell could argue later that counsel was ineffective.

      The presentence investigation report provided a base offense level of 24 and

attributed 6.6 grams of cocaine to Mitchell. United States Sentencing Guideline §

2D1.1(a)(3) (Nov. 2007). The report identified Mitchell as a career offender based

on Mitchell’s prior felony convictions for the sale and possession for sale of

cocaine and carrying a concealed firearm. Id. § 4B1.1(b). With a criminal history

of VI and an offense level of 37, the report provided a sentencing range of 360

months to life imprisonment.

      Mitchell objected to the report, argued that the sentencing range was

excessive for the amount of crack cocaine that he had possessed, and requested a

sentence between 10 and 20 years of imprisonment. The district court found that



                                           13
Mitchell’s history revealed that “nothing [was] going to work,” and that Mitchell

had expressed no remorse for his crimes. The court sentenced Mitchell to 360

months of imprisonment and eight years of supervised release.

                          II. STANDARDS OF REVIEW

      On denial of a motion to suppress, we review findings of fact for clear error

and the application of law to those facts de novo, and we construe all facts in the

light most favorable to the government. United States v. Ramirez, 476 F.3d 1231,

1235–36 (11th Cir. 2007). We also review de novo the denial of a judgment of

acquittal, United States v. Browne, 505 F.3d 1229, 1253 (11th Cir. 2007), and the

cumulative impact of alleged evidentiary errors, United States v. Hoffman-Vaile,

568 F.3d 1335, 1340 (11th Cir. 2009). The denial of motions to dismiss, for a new

trial, and to proceed pro se are reviewed for abuse of discretion. See United States

v. Perez-Oliveros, 479 F.3d 779, 782 (11th Cir. 2007); United States v. York, 428

F.3d 1325, 1331 n.8 (11th Cir. 2005); United States v. Teague, 953 F.2d 1525,

1540 (11th Cir. 1992) (“The settled rule is that the defendant seeking to proceed

pro se must assert the right to do so prior to the commencement of trial; thereafter,

any request to proceed without counsel is committed to the discretion of the trial

court.”). We review de novo the cumulative impact of alleged errors. Hoffman-

Vaile, 568 F.3d at 1340. Objections or arguments that are not raised in the district



                                          14
court are reviewed for plain error. See United States v. Massey, 443 F.3d 814, 818

(11th Cir. 2006).

                                  III. DISCUSSION

      Mitchell raises six issues for our consideration. All fail except Mitchell’s

challenge to his classification as a career offender. Because of this sentencing

error, we vacate Mitchell’s sentence and remand for resentencing.

        A. The Evidence Seized from Mitchell’s Apartment was Admissible.

      Mitchell argues that the affidavit executed by Voss failed to provide

probable cause because Jensen was not reliable and officers failed to corroborate

Jensen’s allegations of drug activity. Mitchell argues, in the alternative, that the

evidence was not admissible under the good-faith exception to the exclusionary

rule because the affidavit misrepresented that Jensen provided the information as a

concerned citizen. Because we conclude that the affidavit provided probable

cause, we need not decide whether the good-faith exception applies.

      A search warrant must be supported by probable cause. U.S. Const. Amend.

IV. To provide probable cause, the facts included in the affidavit, including any

statements about the veracity and knowledge of an informant, must establish that

“there is a fair probability that contraband or evidence of a crime will be found” at

the place to be searched. Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct. 2317,



                                           15
2332 (1983). Because we examine the information in the affidavit in its totality,

the veracity and basis of knowledge of an informant “are no longer viewed as

independent prerequisites to a finding of probable cause: ‘a deficiency in one may

be compensated for, in determining the overall reliability of a tip, by a strong

showing as to the other, or by some other indicia of reliability.’” United States v.

Foree, 43 F.3d 1572, 1576 (11th Cir. 1995) (quoting Gates, 462 U.S. at 233, 103 S.

Ct. at 2329). An affidavit that recites the statements of an informant can provide a

substantial basis for a finding of probable cause because “‘an explicit and detailed

description of alleged wrongdoing, along with a statement that the event was

observed firsthand, entitles the informant’s tip to greater weight than might

otherwise be the case.’” United States v. Brundidge, 170 F.3d 1350, 1353 (11th

Cir. 1999) (quoting Gates, 462 U.S. at 234, 103 S. Ct. at 2330). Although

independent corroboration aids in assessing the informant’s veracity, it is not

required in every case. Id. The tip is corroborated when there exists a disincentive

for the informant to lie. Foree, 43 F.3d at 1576 (holding that a tip is corroborated

when given in “circumstances under which [the informant] is unlikely to lie”

because a falsehood “would likely be discovered in short order and favors falsely

curried would dissipate rapidly.”).

      The affidavit recited facts sufficient to provide probable cause for the search



                                          16
warrant. The affidavit recited Jensen’s statements that he had purchased crack

cocaine from Mitchell on multiple occasions at his apartment and there was

incriminating evidence inside the apartment. Jensen guided the officers to the

apartment and provided the information in exchange for the promise that his

cooperation would be made known to prosecutors. The district court did not

clearly err in finding that the information Jensen gave the officers evidenced his

knowledge about Mitchell’s drug trade and the circumstances under which Jensen

gave the statement corroborated his veracity. See Brundidge, 170 F.3d at 1353;

Foree, 43 F.3d at 1576. The facts, taken in the light most favorable to the

government, also support the finding that Jensen’s testimony during the

suppression hearing was incredible. The district court did not err by denying

Jensen’s motion to suppress.

     B. Sufficient Evidence Establishes That Mitchell Conspired to Possess and
                  Possessed More Than 5 Grams of Crack Cocaine.

      Substantial evidence supports Mitchell’s convictions. Police discovered

Mitchell literally surrounded by incriminating evidence. Officers seized 6.6 grams

of crack cocaine and paraphernalia used to produce and resell the illegal substance.

Hunt testified that Mitchell gave her money to purchase the crack cocaine

discovered in the apartment and Hunt planned to sell “most” of the cocaine. When

Mitchell disclaimed any knowledge about the drugs, he risked the chance that the

                                          17
jury would use his testimony as substantive evidence of his guilt. See United

States v. Brown, 53 F.3d 312, 314 (11th Cir. 1995). The district court did not err

by denying Mitchell’s motions for a judgment of acquittal.

 C. The District Court Did Not Abuse Its Discretion by Denying Mitchell’s Pro Se
                                    Motions.

         Mitchell argues that the district court failed to consider his pro se motions,

but we disagree. Mitchell moved to suppress evidence and for a new trial, but the

district court had already considered his challenges to the evidence and ruled that

his post-trial motion was untimely. Mitchell argues that the refusal to consider his

motion to discharge his counsel denied him the opportunity to represent himself,

but Mitchell told the district court repeatedly that he did not wish to proceed pro

se. Because Mitchell failed to “clearly and unequivocally assert the desire to

represent himself,” Cross v. United States, 893 F.2d 1287, 1290 (11th Cir. 1990),

the district court was not required to inquire further about Mitchell’s interest in

self-representation. Mitchell was entitled to the appointment of competent counsel,

not the counsel of his choice. See Wheat v. United States, 486 U.S. 153, 159, 108

S. Ct. 1692, 1697 (1988); United States v. Garey, 540 F.3d 1253, 1263 (11th Cir.

2008).

                           D. There Was No Cumulative Error.

         Mitchell argues that he is entitled to a new trial because he was prejudiced

                                             18
by the cumulative effect of two alleged errors during closing arguments and an

alleged violation of Rule of Criminal Procedure 16, but again we disagree. First,

Mitchell erroneously complains that the government argued that Mitchell’s prior

convictions were substantive evidence of his guilt, but the government in fact

argued that those convictions established Mitchell knew about and intended to

distribute the crack cocaine in the apartment. See Fed. R. Evid. 404(b). Second,

Mitchell complains that the government insinuated he was guilty by likening him

to other convicts. The record establishes that the comment was made in response

to Mitchell’s statements about reasonable doubt, see United States v. Sarmiento,

744 F.2d 755, 765 (11th Cir. 1984), and the district court eradicated any potential

error by correctly instructing the jury about the limited purpose of Mitchell’s prior

convictions and the burden of the government to prove Mitchell’s guilt, see United

States v. Hansen, 262 F.3d 1217, 1250 (11th Cir. 2001). Third, Mitchell complains

for the first time on appeal that he was prejudiced when the government failed to

disclose during discovery a letter Mitchell wrote Hunt thanking her for claiming

the crack cocaine, but the failure to disclose the letter did not affect Mitchell’s

substantial rights. Mitchell had written the letter and knew its contents, and the

letter was consistent with his argument that Hunt later had changed her story

falsely to blame Mitchell for the crack cocaine. See United States v. Chastain, 198



                                           19
F.3d 1338, 1348 (11th Cir. 1999). Because Mitchell has failed to establish any

reversible error, he cannot establish cumulative error. Hoffman-Vaile, 568 F.3d at

1342.

     E. The District Court Erred By Sentencing Mitchell As a Career Offender.

        Mitchell argues for the first time on appeal that the district court erred by

treating his prior conviction for carrying a concealed firearm as a crime of

violence. After Mitchell was sentenced, we held that a conviction for carrying a

concealed firearm is not a crime of violence, United States v. Archer, 531 F.3d

1347, 1352 (11th Cir. 2008), and the government concedes the use of Mitchell’s

conviction was error. Although the government argues that Mitchell had an

unscored conviction for the sale of cocaine that could be used to enhance his

sentence, we will not allow the government to offer evidence to support an

enhancement that was not offered during the initial sentencing hearing. United

States v. Canty, 570 F.3d 1251, 1256–57 (11th Cir. 2009). In any event, Mitchell’s

conviction in 1990 is too remote to be used to enhance his sentence. See U.S.S.G.

§ 4A1.2(e)(1). We vacate the order sentencing Mitchell as a career offender and

remand for the district court to recalculate Mitchell’s sentence without the firearm

offense.




                                            20
  F. The District Court Did Not Plainly Err When It Sentenced Mitchell Using the
                       Quantity of Drugs Found by the Jury.

      Mitchell argues for the first time on appeal that the district court was not

bound to the finding of the jury about the quantity of drugs involved in his crimes,

but we disagree. The jury determined that Mitchell was responsible for more than

5 grams of crack cocaine, and the evidence supports that finding. Although

Mitchell argues that the jury should have determined what amount Mitchell

intended to distribute, he cites no caselaw that would require such a special verdict.

See United States v. Acevedo, 285 F.3d 1010, 1011–12 (11th Cir. 2002). Mitchell

was responsible for all the crack cocaine purchased in the scope of the conspiracy,

whether the drugs were intended for resale or personal use. See United States v.

Antonietti, 86 F.3d 206, 209–10 (11th Cir. 1996). The district court did not err,

plainly or otherwise, by relying on the jury’s finding.

                                IV. CONCLUSION

      We AFFIRM Mitchell’s convictions. We VACATE Mitchell’s sentence,

and we REMAND for resentencing.




                                          21